414 F.2d 274
Frederick W. COPELAND, Petitioner-Appellant,v.FIRST FEDERAL SAVINGS AND LOAN ASSOCIATION OF LAKE COUNTY, et al., Respondents-Appellees.
No. 27296 Summary Calendar.
United States Court of Appeals Fifth Circuit.
January 10, 1969.
Rehearing Denied November 4, 1969.

Frederick W. Copeland, pro se.
Charles B. P. Sellar, Leesburg, Fla., Robert R. Crittenden, Asst. Atty. Gen., of Florida, Lakeland, Fla., for appellees.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
We have concluded on the merits that this case is of such character as not to justify oral argument. Accordingly, we have directed the clerk to place the case on the Summary Calendar and to notify the parties of this fact in writing. See Rule 18 of the Rules of this Court and Murphy v. Houma Well Service, 5 Cir. 1969, 409 F.2d 804.


2
In his pro se complaint, Frederick W. Copeland seeks to enjoin the execution of a state court's writ of assistance that ordered him ejected from certain real property in favor of the mortgagee, First Federal Savings and Loan Association of Lake County, a Corporation, et al. He also seems to complain of the procedure by which he was at one time adjudged incompetent. Beyond vague references to the equal protection and due process clauses, the complaint states no bases for federal jurisdiction or any cognizable grounds upon which the relief sought might be granted. The district court properly dismissed the complaint.


3
The judgment is affirmed.